DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/772,862 filed on 10/27/2021 with effective filing date 1/8/2018. Claims 1 is pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US2019/0306504 A1 in view of Van der Auwera et al. US 2013/0101031 A1 (hereinafter Van). 
Per claim 1, Park et al. discloses a video decoding method, the  method comprising: if a boundary between a first block and a second block is a horizontal boundary, determining a first range in an upper side of the boundary for deblocking-filtering and a second range in a lower side of the boundary for the deblocking-filtering (para: 90, & 176, e.g. in order to apply the deblocking filter, a boundary strength (bS) of a horizontal or vertical filter boundary is first determined; a filter to be applied may be selected from a weak filter and a strong filter. the filter module applies the selected filter to the boundary of the corresponding block; in a top horizontal edge of a deblocking filter unit block 820 in the current CU 800, bS.sub.h1 which is the bS value of the left edge and bS.sub.h2 which is the bS value of the right edge are compared and the larger value may be used as the bS value (bS.sub.h) of the left vertical edge of the block 820); and performing the deblocking-filtering on samples corresponding to the first range and second range wherein: the first range is less than the second range, the first range indicates a distance of samples in a vertical direction to be deblocking-filtered among a plurality of samples included in the first block (para: 135 & 224, e.g. the bS value of only the zeroth edge 1010 out of two vertical edges 1010 and 1020 of which the bS value should be determined in the deblocking filtering unit block 1000 is determined; when the deblocking filtering unit block is an 8.times.8 pixel block and the bS setting unit block is a 4.times.4 pixel block, four bS setting unit blocks are present in the deblocking filtering unit block; the bS values of only the vertical edge and the horizontal edge of the zeroth block (top-left block) may be determined).

	Van however teaches the second range indicates a distance of samples in the vertical direction to be deblocking-filtered among a plurality of samples included in the second block (para: 77 & 101, e.g. the term "video block" may be used to refer to a 2D block of samples; a 16.times.16 block will have sixteen samples in a vertical direction (y=16) and sixteen samples in a horizontal direction (x=16); an N.times.N block generally has N samples in a vertical direction and N samples in a horizontal direction, where N represents a nonnegative integer value; filter module 113 may perform deblocking operations on vertical edges first, starting with an edge on a left-hand side of the video block and proceeding through the vertical edges toward a right-hand side of the video block in geometrical order). 
Therefore, in view of disclosures by Van, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine 	Park et al. and Van in order to apply a deblocking filter based on a deblocking quantization parameter (QP) value to an edge occurring at a boundary between a video block and another video block. 

Response to Arguments
7.	Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on prior cited portion of the applied arts of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Norkin et al. US 10623780, e.g. a first filter decision value is calculated for a block of pixels in a 
video frame based on pixel values of pixels in a first line of pixels in the block.
	Dong et al. US 10708592, e.g. deblocking is a step in video coding for removing distortions that may result from dividing a video frame into blocks, and encoding the video frame based on the blocks.  Techniques described herein can include determining the activity in neighboring blocks along the boundary of the blocks, where the activity measures smoothness or complexity of pixels in the boundary area. 
	Seregin et al. US 9344716, e.g. a filtering method and apparatus for adaptively performing deblocking filtering are provided.  The method includes: obtaining a parameter indicating how close pixel values of pixels adjacent to a block boundary are with respect to a predetermined line. 


                                                                                                                                                                   
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Irfan Habib/Examiner, Art Unit 2485